In my opinion, a peremptory writ should go in this case, requiring the Circuit Court of Barbour County to hear the divorce suit here involved at the next regular term of said court, unless, of course, subsequent developments therein make such hearing improper or impossible. In my judgment, when the defendant in said divorce suit openly and in flagrant contempt of said court, took from the court's custody, and out of its jurisdiction, the child whose ultimate custody the said court had the power to determine, and thus, in effect, made impossible any effective action by said court, in respect to such custody, she forfeited her right to be further heard in the suit, even though she had theretofore filed her answer therein; and the said suit from that time on, should have been treated as uncontested, for the reason that defendant was not then in a position to contest it. Certainly, the Circuit Court of Barbour County should not now engage in the futile proceeding of hearing testimony, or reading depositions, when by the defiance of defendant it has been deprived of any power to make its decree effective. I do not think that theScott and Trough cases, cited in the majority opinion, which involved the suppression of an answer and of depositions, reach this case. Under the rule stated in said cases, it is quite probable that any motion to strike out the answer filed in the divorce suit should be denied; but I do not believe that while the defendant in said suit remains in contempt she is entitled to take proof by testimony in court, or before a commissioner, or be otherwise heard. It follows that the plaintiff, in the said suit, should not be denied a prompt hearing therein. I think it was the plain and legal duty *Page 300 
of the circuit court to promptly hear the suit for divorce, and that it should be required to do so.
I am constrained to register this dissent because I do not believe that this Court should lend its aid to litigants who openly and flagrantly defy the power and dignity of a constitutional court of record. I do not think the time should ever come when a litigant, brought into court by lawful process, should, in contempt of a lawful order of such court, be permitted to remove from the jurisdiction of the court the thing or person to which the litigation relates, and thus, in effect, nullify the power of the court to make fully effective any decree it may enter in the suit, and at the same time be permitted to prosecute or make defense thereto to the same extent as if he or she had fully recognized and complied with the court's order. I do not believe a rule of the court, covering practice in suits in normal course of litigation, should be permitted to stand in the way of the exercise of the inherent right of all courts to see that their decrees and orders are obeyed. The natural reluctance of this Court to control the action of a circuit court by a writ of mandamus, should give way to the imperative need to uphold the power and dignity of the courts of this State. *Page 301